By the Court.

Benning, J.
delivering the opinion.
[1.] It appears that in these two cases, William Bowen took it upon himself to acknowledge service of the declaration and process, as agent for John Bowen, and that John Bowen afterwards confessed judgments in the cases.
Does this furnish sufficient evidence that John Bowen was served with the declaration and process ? We think it does. *597Every ratification of an act is equivalent to an authorization • of the act. This is a general principle.
The confessions of judgment by John Bowen were ratifications of the acknowledgments of service by ¥m. Bowen. A ratification may be by acts as well as by words;
But if the service was sufficient, the judgments were good. .And, therefore, it was error in the Court to set them aside.